 In the Matter of SPRAGUE SPECIALTIES COMPANYandUNITED ELEC-TRICAL, RADIO AND MACHINE WORKERS OF AMERICA, LOCAL No. 249Case No: C-1040-Decided February 19, 1940ElectricalSuppliesManufacturing Industry-Interference,Restraint,and'Coercion.:formationof, domination,support, of two successive inside labor or-'ganizations';statements of superintendentfavoringinside unions;posting ofnotice condemning activitiesof "outside"union-Compan?/-Dominated Union:charges of,against thirdsuccessiveinside union,not sustained.Mr. Benjamin E. Gordon,for the Board.Mr. William J. Nolan,of Boston, Mass., andMr. Ralph A. Lind,of New York City, for the respondent.Mr. Robert C. Davis,of Pittsfield, Mass., for Local 249.Mr. James A.'Bowes,of Pittsfield,Mass.,for I. C. W. 2.Mr. Stanley D. Metzger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Electrical,Radio and Machine Workers of America, Local No. 249, herein calledLocal 249, the National Labor Relations Board, herein called theBoard, by the Regional Director for the First Region (Boston, Mass-achusetts), issued its complaint dated September 1, 1938, againstSprague Specialties Company, North Adams, Massachusetts, hereincalled the- respondent,. alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing thereon were duly servedon the respondent and Local 249.The complaint alleged in substance (1) that on or about April 1,1937, and at various times thereafter, the respondent prevented itsemployees from exercising their rights to join a labor organizationof their own free choice; (2) that on or about March 23, 1938, andat various times thereafter, the respondent dominated and interfered20 N. L.R. B., No. 60.585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the formation and administration of Independent CondenserWorkers Union No. 2, herein called I. C. W. 2, and contributed fi-nancial and other support to it, by informing its employees that itfavored a labor organization limited in membership to the respond-ent's employees, by assisting I. C. W. 2 in being formed, by supporting.it in its administration, and by other acts; and (3) that by these andother acts the respondent interfered with, restrained,-and coerced,and is interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed them by the Act..In its answer, dated September 9, 1938, the respondent denied theallegations of the complaint with respect to the unfair labor prac-'tices.On September 16, 1938, I. C. W. 2 filed a motion for leave tointervene in the proceeding, and an answer to the complaint denying,the allegations with respect to I. C. W. 2 contained therein.Pursuant to notice,, a hearing was held in North Adams, Massachu-setts, on September 16, 17, 19, 20, and 21, 1938, before Thomas S..Wilson, the Trial Examiner duly designated by the Board.At theoutset of the hearing, the Trial Examiner granted I. C. W. 2's motionfor intervention.The Board, the respondent, and I. C. W. 2 wererepresented by counsel, and Local 249 by a duly designated represen-tative; all participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course of thehearing the Trial Examiner 'Made various rulings on motions and onobjections to the admission of evidence.He reserved ruling on the re-spondent'smotion to dismiss the complaint. In his IntermediateReport he denied the motion.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On October 11, 1938, the respondent' filed a brief before the Trial-Examiner, which was duly considered by him.On November 8, 1938,the Trial Examiner filed his Intermediate Report, copies of whichwere duly served upon all parties, in which he found that the respond-ent had engaged in unfair labor practices substantially as alleged inthe complaint.He recommended that the respondent cease and desistfrom engaging in such unfair labor practices and that it withdrawrecognition from and disestablish I. C. W. 2 as the collective bargaining representative of its employees.On November 19, and December 15, 1938, respectively, I. C.W. 2 and the respondent filed their'On September 6, 1938, the respondent moved for postponement of the hearing date,-On September 8, 1938, the Regional Director denied the motion..On September.14, 1938,the Regional Director issued a notice of postponement of the hearing,previously scheduledfor September 15, until September 19, 1938.On September 16, 1938, all parties agreed,that the hearing should begin on September 16, 1938. SPRAGUE SPECIALTIES COMPANY587,exceptions to the Intermediate Report.On January 26, 1939, therespondent filed a brief in support of its exceptions.Pursuant to request therefor by the respondent and notice to allparties, a hearing was held before the Board in Washington, D. C.,on January 11, 1940, for the purpose of oral argument.The respond-ent was represented by counsel and participated in the argument..Neither Local 249 nor I. C. W. 2 appeared.The Board has consideredthe exceptions to the Intermediate Report filed by the respondent and:I.C.W. 2, and the respondent's brief and oral argument in support"thereof, and, save for those exceptions which are inconsistent with thefindings, conclusions, and order hereinafter set forth, herewithsustains them.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSprague Specialties Company is a Massachusetts corporation hav-ing its main office and plant in North Adams, Massachusetts, whereitmanufactures all types of fixed electrical condensers.Approximately 75 per cent of all the raw materials used by the respondent,consisting of chemicals, papers, acids, waxes, and foil, is procuredfrom sources outside the State of Massachusetts.Approximately 75per cent of the entire production of the respondent is shipped to destinations outside the State of Massachusetts; approximately 5 per centof the production is shipped to foreign countries. In 1937 the grossbusiness of the respondent was in excess of $1,000,000.Approximately 500 persons are employed by the' respondent.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, LocalNo. 249, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to its membership employees of therespondent.Independent Condenser Workers Union No. 2 is an unaffiliated labor-organization admitting to its membership hourly paid employees ofthe respondent.Sprague Company Union was an unaffiliated labor organization ad-mitting to its membership employees of the respondent.Independent Condenser Workers Union No. 1 was an unaffiliatedlabor organization admitting- to its membership employes of the re-spondent. .588DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe complaint alleges that on or about April 1, 1937, and at varioustimes thereafter, the respondent prevented its employees from exercis-ing their rights to join a labor organization of their own free choice,and that on or about March 23, 1938, and at various times thereafter,the respondent dominated and interfered with the formation and ad-ministration of L C. W: 2, and' contributed financial and "othen:sup-port to it, and that by these and other acts the respondent committedunfair labor practices within the meaning of Section 8 (1) and (2) ofthe Act.In the first week of March 1937, a wage dispute led to a 2-day:strike of the employees of the respondent working in the can shop.Carleton Shugg, the respondent's vice president and factory manager,who was in charge of labor relations, settled the strike by calling the.strikers and nonstrikers together, and proposing a representationplan to settle grievances.Elections of shop representatives and offi-cials of the plan, the "Sprague Company Union," herein calledS. C. U., were held the following week at Shugg's direction. S. C. U.'sconstitution and bylaws were dittoed on the respondent's paper andmachine; its application cards were furnished by the respondent.C. U. meetings were held in the plant during working hours, .andits officials were paid for time spent at such meetings. Shugg ad-mitted dominating the formation of S. C. U., testifying, ". . . I thinkI definitely took the leadership in the direction of the formation ofthe Sprague Company Union." Shugg also admitted that his actionconstituted an interference with the rights of the employees as guar-anteed by the Act.Shortly after the formation of S. C. U., Gerard Steinberg, an em-ployee,warned Shugg that Shugg's activity in the formation ofS. C. U. would pave the way for the entrance into the respondent'splant of a "bona fide" labor organization.Shugg replied that it was"his worry."Steinberg stated that someone was "coming in with.abona fide labor organization" and asked Shugg if he should _"go.along with them."Shugg replied that the employees could join any:show your appreciation of what I have done for you."About the last week of March 1937 Walter Kenefick, a representa-tive of the International Brotherhood of Electrical Workers, hereincalled the I. B. E. W., after preparatory conferences with Steinberg,addressed a meeting of approximately 125 of the respondent's em-ployees and explained the purposes of I. B. E. W.Kenefick did notsolicit membership°for I: B. E. W.' at' that:Ineeting; but , announcedthat a meeting would be held in the "near future," by which time he SPRAGUE SPECIALTIES COMPANY589would have arranged for the grant of a local charter for the respond-ent's employees.Between the first and second meetings called byKenefick, the respondent posted a notice on the plant bulletin boardannouncing that S. C. U. and the respondent had agreed to a vacationplan for employees on the basis of length of service, and a time and ahalf-wage rate for holiday and week-end work. . Shugg testified thathe knew about the activity of the I. B. E. W. "soon after" the forma-tion of S. C. U.At the second I. B: E. W. meeting, held sometimein April 1937, Kenefick asked if any of the approximately 125 em-ployees of the respondent present were "ready to sign up."Only oneperson indicated his willingness to do so.Various other employees-refused to join I. B. E. W., stating that the respondent, throughS. C. U., was granting them all that was necessary; that they did notsee the need of having an outside organization come in when theycould get as much and more from the "present relationship," mention-ing the agreement recently posted by the respondent.In April 1937, after the decisions of the Supreme Court of theUnited States upholding the constitutionality of the Act, Shugg andCharles Dean, president of S. C. U., conferred regarding "cuttingloose" S. C. U. from what S11ugg termed "its very evident companysupport."Shugg suggested to Dean that S. C. U. change its nameand meeting place.S.C.U. went out of existence in the first weekofMay 1937, and Independent Condenser Workers Union No. 1,,-herein called I. C. W. 1, sprang up immediately thereafter.With afew exceptions, shop representatives remained the same under I. C.W. 1 as under S. C. U. I. C. W. I's constitution and bylaws weredittoed on the respondent's stationery with the respondent's equip-ment.Dean was elected vice president of I. C. W. 1.Membershipin I. C. W. 1 was solicited among the employees on the respondent'stime and property, and the full complement of the respondent's em-ployees became members. I. C. W. 1 was recognized by the respond-ent as the exclusive bargaining representative of its employees, but.it never attempted to secure a contract.About November 1, 1937, Steinberg, then a member of I. C. W. 1'sgrievance committee, asked Shugg for a conference regarding the lay-ing off of certain I. C. W. 1 members in the can shop, and the conse-quent jibing they received from non-members of I. C. W. 1. Shuggrefused, stating that "if you people are going to start telling us how todo things around here I can't have anything to do with a meetinglike that."Later in the day Shugg, apparently having softenedsomewhat in his attitude, called Steinberg and Cassidy, president ofI.C.W. 1, to his office, and asked them to tell him about the can-shop situation.Steinberg asked Shugg if their conference was to beconsidered a meeting on grievances.Shugg replied negatively, say- 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDing "When we get ready to .. have a knockdown and drag outfight, let us make it on something bigger than the can shop situation."Shugg then asked Cassidy how it was that a motion of,, that type hadbeen carried by the membership.Cassidy explained that 'he was notpresent at the meeting which adopted the motion to present thegrievance, that Dean had conducted the meeting. Shugg suggestedthat he would handle the difficulty by calling in the can-shop em-ployees, find out what was the trouble, and if necessary "transfer theagitators or the people who were starting the trouble, from one de-partment to another, get them out of there and. keep them fromcausing any trouble."On January 13, 1938, at a special meeting of I. C. W. 1, Shugg an-nounced 2 that, owing to poor business and the difficult competitivesituation, a 10-per cent wage cut would go into effect.Followingthis announcement, Steinberg criticized I. C.- W. 1 for permittingitself to get into a position where it was unprepared to meet anystatement of fact made by the respondent, and suggested that acommittee of I. C. W. 1 members be appointed whose sole duty wouldbe to study conditions in the condenser industry.Shortly thereafter,-Steinberg and Dean met with Shugg. Shugg asked Steinberg ifSteinberg noticed any change in Shugg's attitude toward him. Stein-berg replied that he did, that he supposed it was because of hisremarks at the meeting "the other night." Shugg assented. Stein--berg then stated that he did not mean to imply that Shugg was aliar, but simply thought "the people at the shop should act a littlemore on their own and not take the word all the time of the generalmanager."In February 1938, shortly after Steinberg expressed dissatisfactionwith I. C. W. 1, Tom Dwyer, a representative of United Electrical,Radio and Machine Workers of America, herein called the U. E. R.M.W. A., visited North Adams. Dwyer discussed the aims ofU. E. R. M. W. A. with a group of I. C. W. 1 executive board mem-bers at Steinberg's home, and invited them to New York to secureadditional information.In the first week in March 1938, a group-of employees visited New York, met the executive board of U. E. R.W. W. A. Local 1206, visited condenser factories where U. E. R.X. W. A. had contracts, and invited James Carey, InternationalPresident of U. E. R. M. W. A., to speak in North Adams. OilMarch 18, 1938, Carey spoke to approximately 400 persons in NorthAdams, a majority of whom were employees of the respondent.Thefollowing day, March 19, the executive board of I. C. W. 1 announceda meeting of I. C. W. 1 for the evening of March 22 for the purposea The record does not show who called the meeting or how Shugg happened to bepresent. SPRAGUE SPECIALTIES COMPANY591of voting on whether or not I. C. W. 1 should affiliate with U. E. R.M. W. A. The meeting was advertised in the newspaper, by wordof mouth, and by a notice posted just outside the plant.On March22, at noon, Shugg called Dean "and his gang" to his office, and in-formed them that present conditions were no different from thoseon January 13, when he had announced the wage cut, that the re-spondent's sales representatives had gone into the field with instruc-tions as to costs and prices, and that there was no possibility ofchanging the costs and prices.Shugg stated that the methods beingused by the people who were at that time engaged in "organizationalactivities" were not to his liking, and that he felt they "were doingharm to the bulk of the workers." Shugg admitted at the hearingthat he was referring to the activities of the executive board ofI.C.W. 1 in conjunction with the U. E. R-. M. W. A. and, in particu-lar, to the affiliation meeting which was to be held that evening.On the evening of March 22, approximately 125 of I. C. W. 1's ap-proximately 700 members 3 met to decide the affiliation question.Landry, as well as several other employees, objected to voting onwhether I. C. W. 1 should affiliate with U. E. R. M. W. A. at thattime, because of the small attendance.His objection was overruled.Members who were paid-up in dues were permitted to vote.Theresult of the balloting was 51 to 46 in favor of affiliation withU. E. R. M. W. A. After the ballots were counted, Adolph Stearn, aU. E. R. M: W. A. organizer, entered the hall and solicited member--ship.Landry announced that he was going to continue as an "inde--pendent" and would not join the U. E. R. M. W. A.He walked outof the meeting with "quite a, few" of his "followers."In the early morning of March 23, dissatisfaction with the affilia-tion vote of the night prior was rife among some of the respondent'semployees.As a result Landry twice asked Shugg to confer withthe, group, and the second time was granted his request, a meetingbeing arranged for noon of the same day. Shortly before noonShugg posted a notice on the plant bulletin board repeating in sub-stance what he had told Dean and his associates on March 22, namely,that the"methodsused by the leadership in this move do a distinct=injustice to the big body of workers. I also believe that most em-ployees will realize this themselves at some later date."Approxi-mately 15 employees led by Landry, met with Shugg at noon.Theyasked Shugg whether the respondent was contemplating another wagecut, whether the respondent was worried about sabotage from Philcoworkers, whether it was true that no other union except the C. I. O.could get- a charter from the State of Massachusetts, and whetherthe respondent would deal with a group other than the C. I. O.-3About 500 were then actually working in the plant. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDShugg replied that the respondent was not contemplating anotherwage cut, that it was not worried about the Philco situation, thatso far as he knew, the name of the organization had nothing to dowith obtaining a Massachusetts charter, and that the respondentwould deal with "any union which had a majority."Following this meeting at 4 p. m. on March 23, representatives ofthe newly formed Local 249 of U. E. R. M. W. A. met with Shuggand protested the posting of the notice referred to above, claimingthat it was an interference with the rights of the employees, andrequested its removal.Dwyer admitted that Shugg was withinhis "legal rights" in posting the notice, but added that it would notdo what Shugg "hoped it would."However, Dean, president of thenewly formed Local 249 of U. E. R. M. W. A., testified that he didnot consider the notice an invitation to the formation of a newinside union.Shugg refused to remove the notice, explaining thathe had posted it to stop the "bickering" which had been going on,and further, requested Local 249 to refrain from organizing on therespondent's time and property.As Local 249's representatives left the meeting they saw postedin the plant a notice addressed "to all Sprague employees interestedin organizational problems" announcing a meeting for that evening,March 23.Stearn and Steinberg requested John Washburn, personnelmanager of the respondent, to remove the notice, stated that itspresence was inconsistent with the instructions Shugg had just giventhem.Washburn refused to remove it, stating, that I. C. W. 1 hadalways been permitted to post notices.On March 24 and 26, Local249 again requested the removal of the notice Shugg had posted onMarch 23, but the notice remained on the bulletin board about a.week.On the evening of March 23 Landry and his followers held a meet-ing attended by approximately 175 of the respondent's employees, in-cluding 6 minor supervisory employees, at which Independent Con-denserWorkers Union No. 2 was formed. On March 29 I. C. W: 2representatives requested recognition as the exclusive bargainingrepresentative of the respondent's employees.Shugg told them whathe had told Local 249 earlier, that he would recognize any union thatcould prove that it represented a majority of the employees.OnMarch 29, also, Shugg put into effect a ban on all notices in the plantof an "organization character."On March 23 Robert Teeple, division superintendent in charge of250 employees, expressed to James Shea, Local 249 member, in theplant, his preference for an "inside" organization over an "outside"union.The same evening Teeple expressed the same sentiments toPringle, an employee, in a nearby cafe.About a week later, Teepletold Charles Dean in the plant that inside unions were preferable. SPRAGUE SPECIALTIES COMPANY593Teeple admitted speaking about unions to these employees, but deniedhaving expressed the preference for inside unions attributed to him.The Trial Examiner found that Teeple made the statements, disbe-lieving Teeple's denials.The record amply supports the Trial Ex-aminer's finding, and we affirm it.The record also discloses thatminor supervisory employees solicited membership in I. C. W. 2 onthe respondent's time and property subsequent. to March 23.Thissolicitation, however, was in direct contravention of Shugg's instruc-tions to foremen to "keep their noses clean" of any union activities.Furthermore, minor supervisory employees were eligible to member-ship in, and were members, of Local 249 as well as I. C. W. 2.On March 30 Local 249 filed charges with the Regional Directoralleging that the respondent had violated Section 8 (2) of the Actby assisting in the formation of I. C. W. 2. On April 6 I. C. W. 2again requested recognition by Shugg, but Shugg informed I. C. W.2 that it would have to offer proof of a majority representation, andmust have dues and a constitution and bylaws to show its stability asa labor organization. I. C. W. 2 adopted a constitution closely fol-lowing I. C. W. 1's constitution, adding, however, a provision stating"Voting to affiliate with any other union is barred from this Organiza-tion."On April 13, after a conference with Dallas, a Field Examinerfor the Board, Shugg posted a notice containing Section 7 of the Actand a request for abstention from organizing on the respondent'stime and property on the part of all employees.On April 26, 1938, I. C. W. 2, after repeated informal, verbal re-quests for recognition, sent a letter, requesting such recognition, toShugg, accompanied by I. C. W. 2 membership application cards whichwere signed by the respondent's employees and which designatedI.C.W. 2 as their representative for the purposes of collective bar-gaining.Washburn compared the signatures on the cards with pay-roll records and, other data and informed Shugg that I. C. W. 2 rep-resented a majority.On April 27 Shugg posted a notice which statedthat the respondent recognized I. C. W. 2 as the representative of itsemployees for the purposes of collective bargaining.Subsequent to recognition, I. C.W. 2 requested a restoration ofwages to the level existing prior to the 10-per cent wage cut; when thiswas refused, it requested a 5-per cent increase in wages. Shugg coun-tered with a Wage Adjustment Plan which provided for profit-shar-ing when business conditions warranted.On June 4 I. C. W. 2 mem-bers voted' to accept the Plan.The Plan, together with a 10-per centwage increase for night work, went into effect on June 5.About the middle of June 1938 Steinberg requested Shugg's permis-sion to post a notice announcing a picnic, sponsored by Dean, Local249 president.Shugg refused on the ground that it was a notice ofan "organizational character," falling under the ban on such notices 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDreferred to above. Shortly thereafter, Shugg lifted the ban.On July.9, I. C. W. 2 posted a picnic notice without Shugg's. permission.Acompany truck transported two company tables to this picnic. InSeptember 1938 the respondent sponsored a benefit dance for CharlesDean, president of Local 249, to aid him after a fire had destroyedhis home.The above chronicle shows clearly that the respondent formedS. C. U., supported it throughout its existence by extending to it theuse of the respondent's facilities, and knowing of the organizing.efforts of the I. B. E. W., granted its self-created labor organizationbenefits with the intention and the effect of forestalling the organiza-tional drive of the I. B. E. W.After the constitutionality of the Actwas upheld, the respondent sought to "cut loose" its creation from"its very evident company support." In so doing, the respondent insti-gated the formation of I. C. W. 1, which followed S. C. U. imine-.diately in time, and substantially in character.Shop representatives.under I. C. W. 1 remained substantially the same as in S. C. U.I.C.W. 1 was likewise supported throughout its existence, by,. the .use'of the respondent's facilities and time both for administrative andorganizational purposes.Although I. C. W. 1 received recognitionas the exclusive representative of the respondent's employees, it neversought to negotiate an agreement. That I. C. W. 1 was the respondent'spuppet appears beyond doubt from the treatment it received when,it summoned the courage to present a grievance in November 1937.Its impotence was clearly demonstrated when the respondent-withoutany attempt at negotiation imposed a wage cut in January 1938. Therespondent's formation of S. C. U., its acts in support thereof, thetransformation of S. C. U. into I. C. W. 1, and its subsequent supportto and domination of I. C. W. 1, deprived the employees of their- rightto form, join, or assist labor organizations, and to bargain. collectivelythrough representatives of, their own choosing.'We find that therespondent, by the acts recounted above, interfered with, . restrained,and coerced its employees in the exercise of the rights guaranteed themin Section 7 of the Act.The respondent's statement on- March 22 to Dean "and his gang,"and the notice posted by it on March 23, condemning their "recent.organizational activities" in conjunction with U. E. R. M. W. A. asexhibited in the proposed, and subsequently accomplished, affiliationmeeting of March 23, was an interference with the rights of its em-ployees.The respondent claims that it took the above action to curbthe "bickering" then current among ifs employees. , However; the4 SeeNational Labor Relations Board v.H. F. _ FlctcherCo.,108 F.(2d) 459, 1939(C. C. A. 1),enf'gMatter'of H. F.Fletcher,Co:andGranite Cutters'InternationalAseoota-:tion of America,5 N. L. R.B. 729.. SPRAGUE SPECIALTILS COMPANY595"bickering" seems to have been accelerated rather than diminishedfollowing the posting of the notice, and Local 249 twice urged itsremoval.Since the respondent kept the notice posted about a week,and since its removal would have aided in the accomplishment of therespondent's asserted aim, we do not credit the reason offered by therespondent for the posting of the notice.Furthermore, regardless ofmotives, an employer's participation in an organizational controversyis fraught with danger. "The basic policy of the Act is `hands off'so far as he is concerned."'Teeple's statements favoring "inside"over "outside" organizations also interfered with the rights of theemployees.The respondent is charged with these statements of animportant supervisory employee.We find that the respondent, by disapproving the "methods of theleadership" of Local 249 and seeking thereby to discourage it fromholding its organization meeting on March 22, by posting a notice tothe same effect on March 23, and by the statements made by Teeple,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We do not find, however, that the respondent has dominated, aidedin the formation of,, or supported I. C. W. 2, within the meaning ofSection 8 (2) of the Act. The entire record discloses a genuine desireon the part of a group of employees, on' and about March 23, 1938,for an independent organization, which they formed as I. C. W. 2.Under the circumstances of this case, we believe that the potency ofthis desire transcended its possible conditioning by the history of com-pany-dominated unions in the respondent's plantsWhile the .re-spondent did post a notice which we have found to be an interferencewith the rights of its employees, we do not believe that this noticeaffected in any considerable fashion the desire of the employees toform I. C. W. 2, such desire having been expressed by them beforethe notice was posted.Furthermore, the.president-of Local,249, Dean,testified that he did not consider the notice to be an invitation to forman inside union.Apart from, and subsequent to, the notice, the re-spondent, almost without exception, scrupulously avoided interferingwith the union activities of its employees. In addition, I. C. W. 2appears to have secured real gains for the employees.For the reasonsstated, therefore, we shall dismiss the complaint in so far as it-allegesthat the respondent has committed unfair labor practices within themeaning of Section 8 (2) of the Act.6 International Association of Machinists v. National Labor Relations Board,110 F. (2d)29 (C. A. D. C.), enf'gMatter of The Serrick CorporationandInternational Union,UnitedAutomobileWorkers of America, LocalNo.459, 8 N.L. R. B. 621.Cf.Matter of Wisconsin Telephone CompanyandTelephone Operators Union, Local175-A, International Brotherhood of Electrical Workers,12 N. L. R. B. 375. .50DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers of America, LocalNo. 249, and Independent Condenser Workers Union No. 2 are labororganizations, within the-meaning of Section 2 (5) of the Act.2.Sprague Company Union and Independent Condenser WorkersUnion No. 1 were labor organizations, within the meaning of Section2 (5) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (2) of the Act.ORDERUpon the basis of the. above. findings of. fact and conclusions oflaw, and pursuant to Section 10 (c) of the. National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Sprague Specialties Company, North Adams, Massachusetts, and its officers, agents, successors, and assigns, shall:.1.Cease and desist from in any manner interfering with, restrain-.ing, or coercing its employees in. the exercise. of their rights to selforganization, to form, join, or assist United Electrical, Radio andMachineWorkers of America, Local No. 249, or any other labor.organization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid' or protection, as guaranteed.in Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act : SPRAGUE SPECIALTIES COMPANY597(a) Immediately ' post notices in conspicuous places throughoutitsNorth Adams, Massachusetts, plant and maintain such noticesfor a period of at least sixty -(60) consecutive days, stating that the_respondent will cease and desist in the manner set forth in paragraph1 of this Order;(b)Notify the Regional Director for the First Region in writingten (10) days from the date of this Order what steps the respondenthas taken to comply herewith.AND rr Is FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (2) of theAct.MR. EDWIN S. SMITH, dissenting in part :I agree with the majority that S. C. U. and I. C. W. 1 were formed,dominated, and supported by the respondent, and that the respond-ent thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act. Idissent from the holding of the majority that the respondent hasnot engaged in unfair labor practices, within the meaning of Section8 (2) of the Act, with respect to I. C. W. 2. I believe that therespondent should be 'ordered to withdraw all recognition fromI.C.W. 2 and to completely disestablish it as the collective bargain-ing agelicy of its employees.In March 1937, ther respondent indicated its desire for an "inside"union by establishing and supporting S. C. U.At about the sametime it expressed its opposition to "outside" unions by granting bene-fits to its self-created labor organization, S. C. U., with the inten-tion and effect of forestalling the organizational drive of the I. B.E.W. After the constitutionality of the Act was affirmed, the re-spondent abandoned S. C.' U. and instigated the formation. of another"inside" organization, I. C.W. 1, which it subsequently dominatedand supported. In March 1938, when I. C. W. 1 asserted its inde-pendence and voted to affiliate with an "outside" union, U. E. R.M. W. A., the respondent once more indicated its opposition to "out-side" unions by posting a notice condemning the "recent organiza-tional activities" of I. C.W. 1 in voting to affiliate with U. E. R. M.W. A. Only after this notice was posted was I. C. W. 2 formed bycertain of the members of I. C. W. 1.The majority opinion concludes that the formation of I. C. W. -2resulted from the desire of the employees to form an independentorganization and that the "potency of this desire transcended itspossible conditioning by the history of company-dominated unionsin the respondent's plant."J cannot agree with this conclusion.The283031-41-vol. 20-39 598DECISIONS" OF . NATIONAL LABOR RELATIONS BOARDoutstanding facts disclosed by the record-:wit :,,re"spect, to the. respond-ent's relations to its employees are that the respondent actively de-sired to maintain an "inside" employee labor organization at its.plant ' and that it was . openly opposed to the establishment of an"outside" union.There is ample basis to conclude, in view of thesefacts and in view of the outgrowth of I. C. W. 2 from I. C._ W. 1,that I. C. W. 2 could. not appear otherwise than company sponsoredin the eyes of the employees. If any doubt existed= it must certainlyhave been dispelled by the respondent's action in posting the noticeattacking the shift in affiliation to U. E. R. M. W. A. and by. thesubsequent statements of Superintendent Teeple favoring "inside"over "outside" organizations.In view of the respondent's activities in connection with S. C. U.and I. C. W. 1, the conditions at its plant were such that, at the timeI.C.W. 2 was formed, little action on the part of the respondentwas necessary to cause the reemergence of an "inside" union.Therespondent, by posting the -notice of March 23 and by the- statementsof Superintendent Teeple, provided the needed impetus.I think it plain that the respondent's activities have not only interfered with, restrained, and coerced its employees in-the exercise ofthe rights guaranteed in Section 7- of the Act, but have also soseriously impaired any free exercise of choice on the part of theemployees as to constitute an "interference with the formation" of.a labor organization which the Act was designed to prevent. Iwould, therefore, in order to secure to the employees the rightsguaranteed by the Act, order the respondent to withdraw recognitionfrom I. C. W. 2 and completely disestablish it as a collective bar-gaining agency.'.7I would order the respondent to take the same remedial action in this case even if Idid not find that it had violated Section S (2) of the Act, since the case clearly fallswithin the reasoning of my dissenting opinion'inMatter'of Wisconsin' Telephone CompanyandTelephone Operators Union,Local 175-A, International Brotherhood of ElectricalWorkers, et at.,12 N.L. R. B. 375.